Citation Nr: 1112409	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-43 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss is related to acoustic trauma in active service.  

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to acoustic trauma in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran asserts service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions due to in-service, non-combat-related acoustic trauma.  In support, in his statements, the Veteran reports that the conditions have been chronic since that time.  

The Veteran's military occupational specialty was that of a pilot.  The Board notes that noise exposure is consistent with the duties and circumstances of being a pilot.  As such, the Board concedes the occurrence of the in-service acoustic trauma.  

Post-service VA medical records dated from March 2008 to March 2009 show that the Veteran received treatment for decreased hearing.  

In an April 2009 letter, a private audiologist indicated that the Veteran had reported having long-standing hearing loss and tinnitus that had continued to worsen for many years.  Otoscopic examination of the Veteran was unremarkable, and otoacoustic emissions were absent at 6 frequencies bilaterally.  The audiologist stated that this suggested the presence of abnormal cochlear function bilaterally.  Although word identification scores were good in both ears, the Veteran's audiogram revealed a mild to severe sensorineural hearing loss in both ears.  The audiologist opined that the Veteran's hearing loss was as likely as not a result of years of noise exposure from his military service.  

On VA examination in July 2009, the Veteran reported military noise exposure to aircraft and weapons fire as a pilot and landing signal officer.  He stated that he flew numerous combat missions in Vietnam and that hearing protection was not worn during his period of service.  He also reported civilian occupational noise exposure as a commercial airline pilot but maintained that he wore hearing protection during this employment.  He denied any recreational noise exposure.  He complained of hearing loss but stated that he did not have complaints of tinnitus at the present time.  The Veteran was afforded a VA audiological evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
35
40
LEFT
35
40
40
40
55
 
The averages were 35 in the right ear and 43.75 in the left ear.  The examiner diagnosed the Veteran with normal hearing through 500 Hz followed by mild to severe sloping sensorineural hearing loss at 1000-8000 Hz in the right ear, and mild sensorineural hearing loss through 3000 Hz sloping to a moderately severe sensorineural hearing loss in the left ear.  The examiner stated that the Veteran had denied the presence of tinnitus.  The examiner opined that the Veteran's current bilateral hearing loss was not caused by or a result of in-service acoustic trauma.  She explained that her opinion was based on the service treatment records showing hearing within normal limits bilaterally at the time of the Veteran's separation from service because noise-induced hearing loss occurred at the time of exposure and not after the noise had ceased.  

Bilateral Hearing Loss

The Board notes that the July 2009 VA examiner opined that the Veteran's bilateral hearing loss was not caused by service because the Veteran had normal hearing when he left service and that noise-induced hearing loss occurred at the time of exposure and not after the noise had ceased.  However, the examiner failed to consider the Veteran's competent statements concerning the onset of hearing loss and continuity of his symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The examiner also did not acknowledge the prior positive nexus opinion made in April 2009 by the Veteran's private audiologist.  Therefore, the Board places no probative value on the examiner's nexus opinion.  

In light of the Veteran's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of bilateral hearing loss, an April 2009 private opinion finding that the Veteran's bilateral hearing loss was consistent with noise exposure during service, and resolving doubt in the Veteran's favor, the Board finds that the bilateral hearing loss had its onset as a result of the Veteran's period of active service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Accordingly, the Board resolves all doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for service connection for bilateral hearing loss must be granted.  
  
Tinnitus

The Veteran is competent to testify as to the observable aspects of tinnitus.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  The Board acknowledges that the July 2009 VA examiner did not diagnose the Veteran with tinnitus because the Veteran had denied the presence of tinnitus.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran did not appear to be suffering from tinnitus at his July 2009 VA examination, an April 2009 letter from the Veteran's private audiologist indicated that the Veteran had long-standing tinnitus that had continued to worsen for many years.  Therefore, the Board finds that the Veteran's statements concerning the presence and in-service onset of his tinnitus to be credible, thereby providing highly probative evidence in support of his claim.      

The Board notes that the July 2009 VA examiner did not diagnose the Veteran with tinnitus because the Veteran had denied the presence of tinnitus during the examination.  However, the Veteran appeared to be merely reporting that he was not experiencing tinnitus at that time, and the Board has determined that the Veteran's report of having experienced long-standing tinnitus is more credible than the lack of diagnosis of tinnitus at his VA examination.  Therefore, the Board places no probative value on the examiner's lack of diagnosis of tinnitus.  

In light of the Veteran's credible account of having tinnitus since being exposed to acoustic trauma during service and the current diagnosis of tinnitus, and resolving doubt in the Veteran's favor, the Board finds that the tinnitus had its onset as a result of the Veteran's period of active service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The competent evidence of record shows that the Veteran's tinnitus had its onset during his period of active service.  Therefore, the Board concludes that tinnitus was incurred in service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that tinnitus was incurred in service and the Veteran's claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


